internal_revenue_service number release date index number ---------------------------------------- ----------------------------------- ---------------------------------- ---------------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc psi plr-125167-16 date date x ------------------------------------------------------------------------------------------------------ ------------------------ state ------------- dear ------------ this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code facts according to the information submitted x is a publicly traded limited_partnership organized under the laws of state x through direct and indirect wholly owned and disregarded subsidiaries is engaged in certain midstream operations and as part of that business x plans to provide fluid waste handling treatment and disposal services to customers engaged in the exploration for and development and production of oil and natural_gas as part of its fluid management services x will supply and transport drilling and fracturing fluids including fresh water brine and other injectants for use in drilling and hydraulic fracturing the fresh water supply will be obtained by x from through water wells drilled by x third-party landowners upstream lease rights and or government entities and treatment facilities x plans to transport the fluids to producers via temporary and permanent pipelines these pipelines will be used exclusively to transport water to oil_and_gas well sites x will design and develop the distribution pipelines based on the specific needs and location of each group of oil_and_gas wells served during the provision of these services x’s personnel will remain present at or plr-125167-16 will remotely monitor both the fluid source and the well site to oversee the process and ensure proper functioning of the pipelines and related equipment lastly x may transport fluids to producers using trucking services provided by third parties with respect to its freshwater services x will remove freshwater from its sources transferring the water to above-ground storage tanks or to storage ponds because the rate of water removal from the storage tanks and ponds may exceed the rate at which water enters the storage tanks and ponds x’s personnel will provide monitoring services onsite or offsite on a real-time basis to ensure that equipment is functioning properly and maintaining proper flow rates x will also provide inter-well site transportation via pipelines when requested by its oil and natural_gas producer customers these transfer services include a transporting fluids between producers’ well sites on a single producing property b transporting fluids between frac tanks for a producer at a single well site and c transporting fluids for a producer between one or more well sites and or a treatment plant x will also treat and dispose_of flowback produced water and other drilling production wastes flowback and produced water will be transported by dedicated pipeline or truck to x’s salt water disposal swd wells x’s personnel will coordinate with oil_and_gas operators to develop pipelines at one or several groupings of well site production tanks or centralized tank batteries x’s operation may include fluid treatment to allow the recycled fluids to be used in future drilling and fracturing operations x will also provide hydrocarbon remediation services as a part of these services x will remove hydrocarbons from the drilling waste at its facilities during the waste treatment and disposal process and sell such reclaimed hydrocarbons x makes the following representations x will supervise direct and control personnel for its fluid management transportation disposal and storage services these activities require personnel with specialized knowledge unique training and experience such as training in fluid pressure monitoring spill prevention and operating pumps critical to the operation of x’s and disposal facilities the provision of fluids and water transfer services are essential to the completion of oil and natural_gas drilling and fracturing operations processing treatment and disposal of flowback fluids and produced water is required in order to comply with governmental regulations and industry standards x’s fluid management services require daily involvement and will be performed on an ongoing basis throughout the exploration and production life cycle of each plr-125167-16 producing property x’s disposal facilities and related service equipment will be staffed and are equipped to allow for remote monitoring capabilities law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by x from its fluid management inter-well transfer and disposal services constitutes qualifying_income within the meaning of sec_7704 regardless of whether the income is earned directly by x and its subsidiaries or through its distributive_share of a joint_venture this ruling is not applicable to any income derived by x from the delivery and transfer of water brine or other injectants including recycled produced water where x does not also collect and clean recycle or otherwise dispose_of produced water and drilling production waste after use in addition income derived by x from its hydrocarbon remediation services performed as part of the disposal process constitutes qualifying_income within the meaning of sec_7704 so long as x does not sell recovered hydrocarbons to end users at the retail level plr-125167-16 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
